This is an application for a writ of certiorari, filed 25 April, 1890, and continued for the petitioner, from time to time, till *Page 74 
the present term. Rule 43 prescribes that no petition for certiorari shall be heard "unless the petitioner shall have given the adverse party ten days notice in writing." No counsel has, at any time, represented the adverse party in this Court, and there is nothing to indicate that notice has been given, as required by the rule. The application must, therefore, be refused.
Motion denied.
(102)